ORDER

PER CURIAM
Roderick Farewell (“Defendant”) appeals from the trial court’s judgment and sentence, following a jury trial, convicting him of one count of possession of a controlled substance with intent to distribute, in violation of Section 195.211, RSMo. Defendant was sentenced as a prior and persistent drug offender, pursuant to Section 195.295, to eleven years in prison without the possibility of parole. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 30.25(b).